Citation Nr: 0941145	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  04-41 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease, right knee with pain on motion, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
degenerative joint disease, left knee with pain on motion, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1970 and from October 1970 to April 1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).

In a May 1991 rating decision, the RO granted service 
connection for degenerative joint disease, knees, bilateral, 
and assigned a 10 percent rating, effective May 1, 1990.  In 
a November 1991 rating decision, the RO rephrased the issues 
and granted service connection for:  (1) degenerative joint 
disease, right knee with pain on motion (hereinafter referred 
to as right knee disability), and assigned a 10 percent 
rating, effective May 1, 1990; and (2) degenerative joint 
disease, left knee with pain on motion (hereinafter referred 
to as left knee disability), and assigned a 10 percent 
rating, effective May 1, 1990.  The Veteran filed an 
increased rating claim in April 2003.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of that hearing is associated with the claims file.

The Board remanded this case in August 2007 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  




FINDINGS OF FACT

1.  The service-connected degenerative joint disease, right 
knee is characterized by painful motion, but is not shown for 
any rating period to more nearly approximate limitation of 
motion of 30 degrees of flexion or 15 degrees of extension, 
objective instability, subluxation, or incoordination.

2.  The service-connected degenerative joint disease, left 
knee is characterized by painful motion, but is not shown for 
any rating period to more nearly approximate limitation of 
motion of 30 degrees of flexion or 15 degrees of extension, 
objective instability, subluxation, or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent for the 
service-connected degenerative joint disease, right knee 
disability have not been met for any period of rating claim.  
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5256 - 5262.

2.  The criteria for rating in excess of 10 percent for the 
service-connected degenerative joint disease, left knee 
disability have not been met for any period of rating claim.  
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5256 - 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  As the factual findings in this case do not show 
distinct time periods where the Veteran's disability 
exhibited symptoms that would warrant different ratings, 
staged ratings are not warranted.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

The Veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5003-5260.  The 
Veteran's left knee disability is currently evaluated as 10 
percent disabling under Diagnostic Code 5003.  Diagnostic 
Code 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When there is 
some limitation of motion of the specific joint or joints 
involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When there is limitation of motion of the specific 
joint or joints that is compensable (10 percent or higher) 
under the appropriate diagnostic codes, the compensable 
limitation of motion should be rated under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a.

Diagnostic Codes 5260 and 5261 relate to limitation of motion 
of the leg.  Under these codes, the disability can be rated 
anywhere from noncompensable to 50 percent disabling, 
depending on the degree of limitation of flexion or 
extension.  Under Diagnostic Code 5260, flexion of the leg is 
rated as noncompensable when limited to 60 degrees; as 10 
percent when limited to 45 degrees; as 20 percent when 
limited to 30 degrees; and a maximum of 30 percent when 
limited to 15 degrees. Under Diagnostic Code 5261, extension 
of the leg is evaluated as noncompensable when limited to 5 
degrees; as 10 percent when limited to 10 degrees; as 20 
percent when limited to 15 degrees; as 30 percent when 
limited to 20 degrees; as 40 percent when limited to 30 
degrees; and a maximum 50 percent when limited to 45 degrees.  
The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

The Veteran's condition could also be evaluated under 
Diagnostic Code 5257.  Under this code, impairment of the 
knee, to include recurrent subluxation or lateral instability 
will be evaluated as 10 percent disabling when slight, 20 
percent when moderate, and a maximum 30 percent when severe.

Recitation of Evidence

The Board notes that the current claim before the Board was 
filed by the Veteran in April 2003.  

VA treatment records show the Veteran was seen in September 
2002 with complaints of knee pain.  Physical examination 
revealed the Veteran was not in any acute discomfort or pain.  
Knee movements were listed as satisfactory.  There was no 
tenderness, but stiffness was noted in both knee joints.  

A July 2003 VA examiner noted that the Veteran described 
pain, stiffness, weakness, locking and instability in his 
bilateral knees.  Physical examination range of motion was 
normal.  The Board notes that the normal range of knee motion 
is 140 degrees of flexion and zero degrees of extension.  38 
C.F.R. § 4.71, Plate II.  No swelling or deformities of the 
knees were noted.  There was no tenderness except over either 
facet of the patellas.  The ligaments were stable and 
McMurray tests were negative.   

In March 2004, the Veteran was again seen with knee pain.  He 
reported that he was having trouble walking long distances.  
Knee joints were found to be stiff bilaterally and x-ray 
showed degenerative joint disease.  The Veteran was advised 
to continue using analgesic balm and Motrin as needed.  

Statements from the Veteran's friends in 2007 attest to the 
pain the Veteran has suffered in his knees.  This pain and 
instability has made it difficult for him to ambulate and 
work.  

Private treatment records from 2003 to 2008 show that the 
Veteran complained of and was treated for continued pain and 
stiffness in his bilateral knees.  

During his January 2007 hearing before the undersigned, he 
testified that his knees often give way, swell and click or 
pop.  He has pain every day and has difficulty getting 
around, including only being able to walk about half a block.  
The Veteran also testified that his knees are tender, stiff 
and weak and lock on occasion.  He stated that he cannot do 
any outside activities and is forced to stay around the house 
most of the time.  

Records received from the Social Security Administration 
(SSA) show that the Veteran was found disabled in January 
2007 for benefit purposes for a primary diagnosis of 
disorders of the back, discogenic and degenerative and a 
secondary diagnosis of osteoarthritis and allied disorders 
from June 1992.  Nearly all of the medical evidence exhibits 
attached are VA treatment reports, which are duplicative.  
The Board also notes that determinations of the Social 
Security Administration are based on different laws and 
regulations than those applicable to VA benefits, and that 
Social Security determinations are not binding on the VA.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

A September 2008 VA examiner noted that the Veteran described 
pain and difficulty standing and walking.  Physical 
examination revealed that the Veteran could flex his right 
knee to 140 degrees.  The Veteran could flex his left knee to 
140 degrees.  No ankylosis was noted.  The examiner indicated 
there was crepitus of the left knee, but no objective knee 
instability, grinding or meniscus abnormality of the 
bilateral knees. 

A June 2009 VA examiner noted that the Veteran described 
pain, swelling instability and weakness in the right and left 
knee.  Physical examination revealed that the Veteran could 
flex his right knee to 125 degrees, extension was 0 degrees.  
The Veteran could flex his left knee to 125 degrees, 
extension was 0 degrees.  There was objective evidence of 
pain with active motion on the right and left knees.  No 
additional changes were noted upon repetitive motion.  No 
ankylosis was noted.  The examiner indicated there was 
crepitus, tenderness and guarding of movement of the right 
and left knee, with some subpatellar tenderness.  There was 
no objective knee instability, grinding or meniscus 
abnormality.  The examiner found that the disability's impact 
on the Veteran's occupational activities was decreased 
mobility, decreased manual dexterity, problems with lifting 
and carrying and pain.  The examiner also noted that the 
Veteran has been retired since 1992 and that the cause of 
retirement was at least in part because of eligibility by age 
or duration of work.  

Analysis

Degenerative joint disease, right knee

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the Veteran's 
degenerative joint disease, right knee.  There is evidence in 
the record, as typified by examination and treatment reports 
of record and the Veteran's contentions, that the Veteran has 
painful motion.  However, a higher 20 percent rating is not 
warranted.  Under Diagnostic Codes 5260 and 5261, limitation 
of motion of 30 degrees flexion or 15 degrees extension must 
be present to warrant a higher 20 percent evaluation.  In 
this case, the July 2003 VA examiner range of motion was 
normal (which means flexion was to 140 degrees and extension 
was 0 degrees), the September 2008 examiner found flexion was 
to 140 degrees and the June 2009 VA examiner found flexion 
was to 125 degrees and extension was 0 degrees.  None of the 
other evidence of record since the date of service connection 
shows the Veteran has limitation of motion of 30 degrees 
flexion or 15 degrees extension.  

For the purposes of Diagnostic Code 5257, the preponderance 
of the evidence is against an objective finding of laxity, 
instability or recurrent subluxation.  While the Veteran has 
given subjective reports of weakness and instability, the 
objective evidence of record shows no instability, laxity or 
recurrent subluxation from November 20, 2006.  There is no 
evidence of ankylosis or semilunar cartilage issues, 
therefore Diagnostic Codes, 5256, 5258 and 5259 are not 
applicable.  In addition, there is no evidence that the 
Veteran has impairment of the tibia and fibula through 
nonunion or malunion and no evidence of genu recurvatum, so 
Diagnostic Codes 5262 and 5263 are also not applicable in 
this case.  

Moreover, there is no basis for separate evaluations for 
flexion and extension, as the Veteran does not have 
sufficient limitation of flexion (60 degrees) for a zero 
percent evaluation under Diagnostic Code 5260 or sufficient 
limitation of extension (5 degrees) for a zero percent 
evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).

Consequently, the Board finds that the disability picture for 
the Veteran's service-degenerative joint disease, right knee 
does not more nearly approximate the criteria for a 20 
percent evaluation than those for a 10 percent evaluation 
during the period on appeal.  See Fenderson, supra.  In light 
of the above, a rating higher than 10 percent is not 
warranted.  38 C.F.R. § 4.7.

Degenerative joint disease, left knee

The Board also finds that an evaluation in excess of 10 
percent is not warranted for the Veteran's degenerative joint 
disease, left knee.  There is evidence in the record, as 
typified by examination and treatment reports of record and 
the Veteran's contentions, that the Veteran has painful 
motion.  However, a higher 20 percent rating is not 
warranted.  Under Diagnostic Codes 5260 and 5261, limitation 
of motion of 30 degrees flexion or 15 degrees extension must 
be present to warrant a higher 20 percent evaluation.  In 
this case, the July 2003 VA examiner range of motion was 
normal (which means flexion was to 140 degrees and extension 
was 0 degrees), the September 2008 examiner found flexion was 
to 140 degrees and the June 2009 VA examiner found flexion 
was to 125 degrees and extension was 0 degrees.  None of the 
other evidence of record since the date of service connection 
shows the Veteran has limitation of motion of 30 degrees 
flexion or 15 degrees extension.  

For the purposes of Diagnostic Code 5257, the preponderance 
of the evidence is against an objective finding of laxity, 
instability or recurrent subluxation.  While the Veteran has 
given subjective reports of weakness and loss of strength, 
the objective evidence of record shows no instability, laxity 
or recurrent subluxation from November 20, 2006.  There is no 
evidence of ankylosis or semilunar cartilage issues, 
therefore Diagnostic Codes, 5256, 5258 and 5259 are not 
applicable.  In addition, there is no evidence that the 
Veteran has impairment of the tibia and fibula through 
nonunion or malunion and no evidence of genu recurvatum, so 
Diagnostic Codes 5262 and 5263 are also not applicable in 
this case.  

Moreover, there is no basis for separate evaluations for 
flexion and extension, as the Veteran does not have 
sufficient limitation of flexion (60 degrees) for a zero 
percent evaluation under Diagnostic Code 5260 or sufficient 
limitation of extension (5 degrees) for a zero percent 
evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected degenerative joint disease, 
left knee does not more nearly approximate the criteria for a 
20 percent evaluation than those for a 10 percent evaluation 
during the period on appeal.  See Fenderson, supra.  In light 
of the above, a rating higher than 10 percent is not 
warranted.  38 C.F.R. § 4.7.

DeLuca for both knees

An evaluation of a musculoskeletal disability must also 
include consideration of the Veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is 
competent to report pain and stiffness associated with his 
degenerative joint disease of the right and left knees 
extremity.  However, the June 2009 VA examiner specifically 
noted that there was no increase in symptoms as a result of 
repetitive motion during the examination (DeLuca criteria).  

The Board acknowledges the Veteran's complaints of chronic 
pain and stiffness in both knees and that he should receive a 
higher disability rating.  However, the Veteran has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the relationship 
between his injury during active military service and the 
current severity of degenerative joint disease of the right 
and left knee.  His opinion alone cannot meet the burden 
imposed by 38 C.F.R. § 4.71 with respect to the current 
severity of his disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Veteran's reports of chronic 
pain, tenderness, and stiffness do not meet or more nearly 
approximate the criteria for an increased rating.  See 38 
C.F.R. § 4.7 (2009).

Extraschedular rating for both knees

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the service-
connected degenerative joint disease of the right and left 
knee.  Moreover, as discussed above, the schedular criteria 
for higher ratings have not been shown for the period under 
appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for his degenerative joint disease 
of the right and left knee during the period of time on 
appeal.  In addition, there is no indication in the record 
this degenerative joint disease of the right and left knee 
disability alone markedly interferes with his employment.  
Although the Board notes that the Veteran's knees appear to 
somewhat limit his mobility, it also appears that the Veteran 
has been retired since 1992, at least in part because he was 
eligible by age or duration of work and due to other medical 
conditions.  In sum, there is no indication in the record 
that the average industrial impairment from his degenerative 
joint disease of the right and left knee alone would be in 
excess of that contemplated by the assigned evaluation; it is 
not impractical to apply the regular schedular standards.  
For these reasons, a referral for an extra-schedular rating 
is not warranted.

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate his claim for an increased rating by a letter 
in August 2007.  This was followed by a subsequent 
readjudication in July 2009.  In a March 2006 letter, the 
Veteran was given the specific notice required by Dingess, 
supra.  

The Board finds that despite any deficiency in providing 
notice the Veteran is not prejudiced in this matter.  He was 
given the diagnostic codes and rating criteria for 
degenerative joint disease, right and left knees, in the 
rating decision, statement of the case and supplemental 
statement of the case.  This notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  Further, the Veteran has 
been represented by a Veteran's Service Organization during 
this appeal process and has had a meaningful opportunity to 
assist in development of his claim.  Thus, the Veteran was 
accordingly made well aware of the requirements for increased 
evaluations pursuant to the applicable diagnostic criteria.  
The Veteran described how the disability impacted his daily 
activities in his July 2003 and September 2008 VA 
examinations, January 2007 hearing and June 2009 VA 
examination.  Consequently, it is also demonstrated that he 
had actual knowledge of the specific rating criteria for the 
disability, and why higher ratings had not been assigned, as 
well as an opportunity to present evidence and argument to 
support a higher rating.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  Private medical records have been obtained.  
The Veteran was given VA medical examinations in connection 
with the claim.  The Veteran testified before the undersigned 
at a travel board hearing.  SSA disability records are 
located in the Veteran's claims file.  Written statements 
from the Veteran's friends are of record.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER
An increased rating in excess of 10 percent for degenerative 
joint disease, right knee with pain on motion is denied.

An increased rating in excess of 10 percent for degenerative 
joint disease, left knee with pain on motion is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


